t c memo united_states tax_court gay m pfister petitioner v commissioner of internal revenue respondent docket no filed date mark e kellogg for petitioner richard f stein and timothy b heavner for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue is whether amounts received by petitioner from her former husband’s military retirement pay are includable in petitioner’s gross_income petitioner resided in virginia beach virginia at the time the petition was filed - - background this case was submitted fully stipulated under rule ' the facts may be summarized as follows petitioner and her former husband lewis m pfister jr were married on date petitioner and her former husband were divorced by a final decree of divorce entered on date by the circuit_court of fairfax county virginia this decree has not been modified in any way since its entry petitioner’s former husband retired from the united_states air force on date at the time of the divorce he was receiving retirement pay as a result of this service the divorce decree incorporated a property and support settlement agreement hereinafter jointly referred to as the decree which provided husband’ s military benefits it is the agreement of the parties that the wife shall hereafter have all benefits and privileges bestowed upon her as a spouse of a former member of the united_states armed_forces on active_duty same being pursuant to uniformed_services former spouses’ protection act public law said entitlements to include by way of example commissary px and medical_benefit privileges as more specifically set forth in said act unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the facts are not in dispute and the issue is primarily one of law sec_7491 concerning burden_of_proof has no bearing on this issue the parties further agree that effective with the date payment the wife shall be owner of and receive one-half of husband’s disposable retired or retainer pay e during the joint lives of the parties the husband and wife shall each receive one-half of husband’s disposable retired or retainer pay as defined in the above act accruing to him on a monthly basis as a result of his active_duty service in the united_states armed_forces the wife shall also be named permanent and irrevocable beneficiary of husband’s survivor’s benefit plan in connection with said military retirement the parties agree that any decree of divorce hereafter entered between them shall include therein all appropriate language necessary to effectuate the foregoing the parties further agree to execute any and all other documentation necessary to effectuate the intent and understandings expressed in this paragraph emphasis added pursuant to the provisions of the decree petitioner received dollar_figure during representing her half of the disposable retirement pay petitioner did not report this amount on her federal_income_tax return respondent determined that the dollar_figure includable in petitioner’s gross_income for income under section 6l1 a petitioner payments represent a nontaxable division of discussion in general gross_income is defined by follows sec_61 gross_income defined was properly as pension maintains that the property sec_61 as a general definition ---except as otherwise provided gross_income means all income from whatever source derived including pensions petitioner does not argue nor would we agree that military retirement pay 1s not a pension within the meaning of sec_61 weir v commissioner tcmemo_2001_184 see also bratinger v commissioner tcmemo_1990_310 sec_1_61-11 income_tax regs additionally we note it is axiomatic in federal tax law that income is taxable to the legal owner of the property producing the income miles prod co v commissioner tcmemo_1969_274 affd 457_f2d_1150 5th cir see also 309_us_331 the pension payments are gross_income to the party who owns the right to those payments pursuant to the division of property ina divorce see eg weir v commissioner supra eatinger v commissioner supra lowe v commissioner tcmemo_1981_350 in 453_us_210 the supreme court held that state courts lacked the power to divide military retirement benefits pursuant to divorce the court found that 453_us_210 dealt with the state of california and its community_property regime the issue before the court was whether the retiree’s military retirement pay constituted property in which the retiree’s former spouse could claim an interest the case at hand deals with the laws of the commonwealth of virginia a common_law_state where there is equitable division of the former husband’s military retirement pay this distinction is of no consequence to our decision in this case as the mccarty case and the applicable federal statutes infra apply both to community_property jurisdictions and to common_law jurisdictions such as virginia whose laws continued - - congress in enacting the military retirement_system then in place designed to accomplish two major goals to provide for the retired service member and to meet the personnel management needs of the active military forces id pincite the court held that the community_property division of retired pay has the potential to frustrate each of these objectives id pincite in noting that in no area has the court accorded congress greater deference than in the conduct and control of military affairs the court invalidated the california law at issue as being preempted by federal_law id pincite in response congress enacted the uniformed_services former spouses’ protection act usfspa u s c sec in general u s c section c provides inter alia a court may treat disposable retired or retainer pay payable to a member either as property solely of the member or as property of the member and his spouse in accordance with the law of the jurisdiction of such court the provisions of the usfspa were intended to restore the law to what it was when the courts were permitted to apply state divorce laws to military retired pay s rept pincite the usfspa did not create any right or entitlement to military retired pay nor did it either require or prohibit any continued relating to the equitable division of marital property vest a spouse with interests analogous to those she would possess in a community_property_state see 490_us_581 n s rept pincite - - division of retired pay by a state court id pincite instead the usfspa specifically allows state courts to treat military retired pay either as the property solely of the member or as the property of the member and his spouse id further u s c section c provides notwithstanding any other provision of law this section does not create any right title or interest which can be sold assigned transferred or otherwise_disposed_of including by inheritance by a spouse or former spouse the senate report states that nothing in section creates gives or permits to exist any right title or interest which may be sold assigned transferred or otherwise_disposed_of by a spouse or former spouse it is recognized that this limitation is contrary to certain concepts of property laws especially the concepts of community_property_laws that is it is recognized that when a division of property is made pursuant to a divorce proceeding in a state having community_property_laws each spouse usually becomes the sole owner of his or her portion of the community_property so that the spouse can sell assign transfer or otherwise dispose_of that property without limitation these rights normally include the right to transfer the property upon death by will or through intestate_succession laws s rept supra pincite the report further noted that congress did not wish to give the former spouse any greater rights in the military retired pay than those possessed by the military retiree since the military retiree is prohibited from selling assigning transferring or otherwise disposing of his right to receive retired pay it follows that the former spouse would also be so limited id we find that u s c section c does not limit a court of competent jurisdiction from awarding an ownership_interest to the - spouse as so restricted if the court otherwise has that power in short that section is an anti-alienation provision that limits a nonmember spouse from disposing of the interest we consider therefore whether the state court has the authority to divide the military pension between the member and the spouse va code ann section michie provides in pertinent part as follows sec court may decree as to property of the parties --a upon decreeing the dissolution of a marriage x the court shall determine the legal_title as between the parties and the ownership of all property of the parties marital property is i1 all property including that portion of pensions profit-sharing or retirement plans of whatever nature acquired by either spouse during the marriage c the court shall have no authority to order the conveyance of marital property not titled in the names of both parties this subsection shall not be construed to prevent the court from directing payment of a percentage of pension profit sharing or retirement benefits as authorized under subsection g below d based upon the equities and the rights and interests of each party in the marital property the court may grant a monetary award to either party the party against whom a monetary award is made may satisfy the award x by conveyance of property subject_to approval of the court g the court may direct payment of a percentage of pension profit-sharing or retirement benefits whether vested or nonvested payable in a lump sum or over a period of time and only as such benefits are payable h nothing in this section shall be construed to prevent the affirmation ratification and incorporation ina decree of an agreement between the parties pursuant to sections and va code ann section michie empowers a court to affirm ratify or incorporate by reference into a final order any valid agreement by the parties aster v gross s e 2d va ct app parra v parra s e 2d va ct app the decree in this case incorporated the agreement of the parties dividing the military retirement pay of petitioner’s former husband from the language of the agreement it is clear that the parties intended petitioner to be owner of and receive one-half of husband’s disposable retired or retainer pay the court had the authority to enforce this agreement and nothing in the usfspa or virginia law prevents petitioner from receiving as separate_property the right to one-half of her former husband’s military retired pay if the parties so agree see u s c sec va code ann secs h and michie aster v gross supra parra v parra supra indeed the court must incorporate such an agreement in the decree parra v parra supra the cases relied on by petitioner gamble v gamble s e 2d va ct app williams v williams s e 2d va ct app and sawyer v sawyer s e 2d va ct app are not on point these cases involve the question whether a virginia court can order an equitable division of pension benefits without agreement of the parties here the parties entered into an agreement dividing the ownership_interest of the former husband’s military retirement benefit pursuant to va code ann sections h and the state court had the authority and discretion to affirm ratify or incorporate by reference into the final order this valid agreement by the parties see aster v gross supra parra v parra supra see also 22_fedappx_214 4th cir cert pending no date finally petitioner’s argument that sec_1041 renders receipt of the pension payments nontaxable is misguided sec_1041 deals with transfers of property between spouses or incident_to_divorce in general it provides that no gain_or_loss shall be recognized to the transferor on such a transfer and the transferee succeeds to the transferor’s basis see weir v commissioner tcmemo_2001_184 under virginia law and prior to divorce the rights to the pension that accrued to petitioner’s former husband were solely his in accordance with usfspa and the state court’s decree incorporating the parties’ agreement however petitioner received as her separate_property -- - pursuant to an equitable division of the marital estate a one- half interest in the disposable military retired pay of her former husband the acquisition of this property right by petitioner may be a transfer of property subject_to sec_1041 but like her former husband petitioner had no basis in this property and the distributions from the pension are includable in petitioner’s gross_income therefore the payments representing petitioner’s interest in her former husband’s military retirement pay are gross_income to her see eg weir v commissioner supra eatinger v commissioner tcmemo_1990_310 lowe v commissioner tcmemo_1981_350 respondent’s position is sustained and petitioner must include in her gross_income the amounts received in as a division of her former husband’s military retirement pay to reflect the foregoing decision will be entered for respondent
